Citation Nr: 0738748	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-17 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for bilateral hearing loss, and if so, whether 
service connection should be granted.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied entitlement to service 
connection for tinnitus and denied the veteran's claim to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

In June 2007, the veteran testified at a personal hearing on 
the issue of entitlement to service connection for tinnitus, 
over which the undersigned Veterans Law Judge presided at the 
RO.  A transcript of that hearing has been associated with 
the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

I.  Hearing loss 

In January 1994, the RO denied the veteran's claim for 
service connection for bilateral hearing loss.  In 
March 1994, the veteran was notified of that adverse decision 
and he did not file a notice of disagreement.  As a result, 
the decision became final.  38 C.F.R. § 20.1103 (2007).  

In April 2001, the veteran filed a claim to reopen his 
hearing loss claim (as well as a claim for service connection 
for tinnitus, which is discussed in the following section of 
this decision).  That claim to reopen the hearing loss claim 
was denied in a December 2001 rating decision.  The veteran 
was mailed notice of that decision on March 15, 2002.  

On March 14, 2003, a date within one year after notice of the 
adverse decision had been sent, VA received a VA Form 21-4142 
from the veteran.  On the front of that document, the veteran 
noted that "these conditions" contributed to his operations 
on his ears and asked VA to obtain certain medical records 
relating to the surgeries on his ears.  On the back of that 
document, the veteran noted that the records would support 
his contention that his military service contributed to his 
hearing problems.  He concluded by stating that if VA 
employees thought the decision had been correctly assessed, 
to use the document as an official request for an appeal of 
VA's decisions. 

Since the veteran used the plural forms in conditions, 
hearing problems, and VA's decisions, that document received 
March 14, 2003, constituted a notice of disagreement with 
respect to the veteran's hearing loss claim, as well as his 
tinnitus claim.  See also May 2003 VA Form 21-6789 (Deferred 
Rating Decision) (rating specialist noted that it appears 
that hearing loss and tinnitus are both at issue).  And since 
it was received within one year following notice of the 
adverse decision on his claim, the notice of disagreement was 
timely filed.  38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. § 20.302(a).  

But the RO treated that VA Form 21-4142 document as a new 
claim.  As a result, in June 2003, the RO sent notice to the 
veteran concerning the new and material evidence required to 
reopen his hearing loss claim (which used the regulations in 
effect as of March 2003, rather than the regulations 
applicable to a claim filed in April 2001).  And in 
August 2003, an adverse rating decision was issued with 
respect to the veteran's claim to reopen his claim for 
entitlement to service connection for bilateral hearing loss.  
The veteran did not file a notice of disagreement with 
respect to the decision that no new and material evidence on 
the hearing loss issue had been received.    
Notwithstanding the August 2003 rating decision, in 
March 2003, the veteran had filed a timely notice of 
disagreement with respect to the claim to reopen his claim 
for entitlement to service connection for bilateral hearing 
loss.  Since (1) a timely notice of disagreement was filed 
with respect to the bilateral hearing loss issue; (2) the 
record does not reflect that a statement of the case (SOC) 
has been issued for that issue; and (3) the record does not 
show that the veteran has withdrawn that issue in writing, 
the Board is required to remand the claim for entitlement to 
service connection for bilateral hearing loss for the 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

II.  Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish 
service connection, three requirements must be met: (1) the 
existence of a current disability; (2) an injury or disease 
was incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
When a disease is initially diagnosed after service, 
inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Moreover, the relationship between a current, 
chronic  disability and the disease incurred during service 
can be established on the basis of the continuity of the 
symptoms.  38 C.F.R. § 3.303(b).  

The veteran argues on appeal that his claim for entitlement 
to service connection for tinnitus should be granted because 
he has provided lay evidence as to each of the requirements 
for service connection.  He stated in his April 2001 claim 
that he currently experiences tinnitus.  At his June 2007 
hearing, he testified both that he first noticed tinnitus 
during service (Transcript p. 9) and that the tinnitus has 
been continuous for 35 years (Transcript p. 8).  

Although the veteran's evidence at the hearing was found to 
be forthright (Transcript p. 12), the record contains other 
evidence that is not completely consistent with that 
testimony.  For example, the veteran also testified 
(Transcript p. 4) that he experienced no problems with his 
hearing during service.  And his July 1968 examination report 
at discharge is silent as to tinnitus.  

Moreover, the veteran testified (Transcript p. 11) that all 
of his medical providers related his tinnitus to noise 
exposure during service.  But in six years of extensive 
records relating to treatment of ear problems, the only note 
linking any ear problems with the veteran's military service 
was one medical history note where the veteran told the 
examiner his tinnitus was related to service; the examiner 
provided no medical opinion on the subject.  April 13, 2001 
ENT Clinic Note (veteran states positive noise exposure in 
military with resulting sensorineural hearing loss component 
and positive for tinnitus).   See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (the bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional).  

In addition, the veteran's medical treatment records are not 
consistent with his testimony that he experienced tinnitus 
continuously since service.  To be sure, there is much 
evidence that he has experienced chronic tinnitus in the last 
few years. June 1, 2006 Audiology Note (no change in 
tinnitus); July 22, 2005 ENT Clinic Note (complains of 
progressively decreased hearing on left ear with tinnitus); 
April 29, 2005 Audiology Clinic (veteran reported tinnitus in 
the left ear); April 29, 2005 ENT Consult Note (complains of 
decreased hearing on left ear with tinnitus); August 22, 2003 
Audiology Note (constant tinnitus); January 24, 2003 ENT 
Clinic (still with continuous tinnitus in both ears); 
May 2001 Audiology Note (periodic tinnitus); May 10, 2001 
Audiology Note (periodic tinnitus); April 19, 2001 ENT Clinic 
(positive for bilateral tinnitus); April 13, 2001 ENT Clinic 
Note (complaint of tinnitus); April 12, 2001 ENT Clinic 
(positive for bilateral tinnitus); April 05, 2001 Audiology 
Note (positive for bilateral tinnitus).  

But there also is much evidence that he did not experience 
that tinnitus continuously during that time.  May 25, 2007 
Audiology Consult (patient denied tinnitus); November 30, 
2006 Head & Neck Surgery Attending Clinic Note (denies 
tinnitus); June 1, 2006 Head & Neck Surgery Resident Clinic 
(silent as to tinnitus); December 8, 2005 Audiology Consult 
(silent as to tinnitus); December 8, 2005 ENT Surgery 
Resident Clinic Note (silent as to tinnitus); May 2001 ENT 
Clinic (veteran denies any subjective symptoms); November 17, 
2005 Head & Neck Surgery Resident Clinic Note (silent as to 
tinnitus); September 15, 2005 Head & Neck Surgery Resident 
Clinic Note (silent as to tinnitus); July 22, 2005 ENT Clinic 
Note (silent as to tinnitus); November 11, 2004 ENT Clinic 
Note (silent as to tinnitus); May 21, 2004 Audiology Note 
(denies tinnitus); April 23, 2004 (silent as to tinnitus); 
September 24, 2003 Audiology Note (silent as to tinnitus); 
August 29, 2003 Head & Neck Surgery Resident Clinic (silent 
as to tinnitus); July 24, 2003 ENT Clinic Note (silent as to 
tinnitus); April 24, 2003 ENT Clinic Note (silent as to 
tinnitus); September 2000 Audiology Note (but for otalgia, 
all ear-related symptoms denied).  

Furthermore, VA records show that the veteran has a long 
history of other medical problems in both ears, that has 
required multiple surgeries.  October 2002 Surgeon's Report 
(noting stenotic canals and history of chronic otitis and 
medial ear effusions); June 1, 2006 Head & Neck Surgery 
Resident Clinic Note (history of chronic mastoiditis).  

Notwithstanding the veteran's assertion that he was told his 
tinnitus is related to service, there is no medical evidence 
in the record as to the etiology of the veteran's tinnitus.  
Yet, the Board must rely upon competent medical evidence and 
may not draw its own medical conclusions in reaching a 
decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).  Since this record contains some evidence of a 
current condition, inservice symptoms, and continuity of 
symptoms, a remand is necessary in order to schedule an 
examination to obtain a medical opinion as to the etiology of 
the veteran's tinnitus.  Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (testimony of continuous tinnitus raises need 
for medical nexus opinion); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (the threshold for providing a medical 
examination is low).  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

In the March 2003 notice of disagreement, the veteran asked 
VA to obtain VA medical treatment records concerning four 
surgeries that were performed on his ears.  The claims folder 
contains only the records from two of those surgeries.  It 
does not contain records from the January 2000 surgery or 
from the March 2001 surgery.  In addition, the veteran 
testified (Transcript p. 10) that he was diagnosed with 
tinnitus in 1999.  Yet, the earliest VA medical treatment 
records that appear in the claims folder are from April 2000.  
VA medical treatment records are deemed to be within the 
control of VA and should have been included in the record, as 
they may be determinative of the claim.  Therefore, a remand 
is necessary for the purpose of obtaining such records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Finally, the Board notes that the veteran has not been 
invited, pursuant to 38 C.F.R. § 3.159(b), to provide VA with 
any evidence in his possession that pertains to the claim for 
entitlement to service connection for tinnitus.  Such notice 
should be provided to him.   

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for 
entitlement to service connection for 
bilateral hearing loss, issue a statement 
of the case and afford the veteran the 
applicable time in which to perfect his 
appeal and proceed accordingly.  

2.  With respect to the claim for 
entitlement to service connection for 
tinnitus, ask the veteran to provide VA 
with any evidence in his possession that 
pertains to his claim.  In addition, 
advise him that if he has evidence of any 
of his medical providers determining that 
his tinnitus is related to service, he 
should submit that evidence to VA.  

3.  Assist the veteran in obtaining 
evidence to substantiate his tinnitus 
claim by obtaining any VA medical 
treatment records regarding his ear 
complaints from 1999 forward that are not 
already in the record-especially, the 
reports from the veteran's January 2000 
surgery and March 2001 surgery.   
Associate any evidence obtained with the 
claims folder.

4.  After that development has been 
completed, schedule the veteran for 
appropriate examination(s) to determine 
the etiology of the veteran's tinnitus 
condition.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect such 
review.  In addition, a copy of this 
remand order should be provided to the 
examiner.  For each opinion, complete 
rationale should be provided.  

The examiner should obtain a thorough 
medical history with respect to the 
veteran's tinnitus symptoms.  The examiner 
should provide an opinion, with complete 
rationale, as to whether the veteran's 
current tinnitus condition is at least as 
likely as not (that is, a 50 percent 
probability) related to a disease, injury, 
or event during service.  

5.  Then, readjudicate the issue of 
entitlement to service connection for 
tinnitus on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



